            Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                               PITTSBURGH DIVISION

 MARTHA ANDREWS arid
 LEONARD ANDREWS,                                    CIVIL ACTION

                 Plaintiffs,                         No.:    2:21-cv-611
 V.


 D2 LOGISTICS, INC. and
 DWAINE GIBSON,

        Defendants.


                                     NOTLCE OF REMOVAL

       AND NOW, come Defendants, D2 Logistics, Inc. and Dwaine Gibson, by and through the

undersigned counsel, and hereby remove the above-captioned lawsuit pursuant to 28 U.S.C. §

1441, et seq., from the Court ofCommon Pleas ofAllegheny County, Pennsylvania, Civil Division

Case No. G.D.-XX-XXXXXXX, to the United States District Court for the Westem District of

Pennsylvania, and in support thereof, aver as follows:

       1.       Plaintiffs, Martha Andrews and Leonard Andrews, filed their Complaint in the

Court ofCommon Pleas ofAllegheny County, Pennsylvania at Civil Case No. G.D.-21-003175.

(Copies of the Docket and all pleadings and process filed in the State Court action are attached

hereto as Exhibit A).

       2.       The Complaint names D2 Logistics, Inc. and Dwaine Gibson as Defendants, and

purports to assert claims sounding in negligence relative to an automobile accident that occurred

on or about September 30, 2019 in Dauphin County, Pennsylvania.

       3.       Per the Complaint, Defendant Dwaine Gibson is a resident ofNewark, NJ.

       4.       Per the Complaint, Defendant D2 Logistics, Inc. is a corporation with a principal

place ofbusiness in Elizabeth, NJ.
            Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 2 of 6




       5.       Per the Complaint, Plaintiff Martha Andrews alleges that she suffered numerous

injuries as a result ofthe accident, including but not limited to the following:

                a. Right distal ulnar fracture;

                b. Non-displaced manubrial fracture;

                c. Retrostemal hematoma;

                d. Right lower abdominal wall contusion;

                e. Right ankle fracture;

                f.   Left knee pain;

                g. Bruising ofthe lefit breast and abdomen;

                h. Hematomaofleftforehead;

                i.   Concussion;

                j.   Extensor tenosynovitis of the right wrist;

                k. High grade full thickness tear ofthe triangular fibro cartilage complex;

                1.   Early traumatic arthritis ofthe carpometacarpaljoint ofthe right thumb;

                m. Radial tunnel syndrome;

                n. Lateral epicondylitis ofthe right elbow; and

                o. Surgical scarring.

(Complaint Paragraph 16).

       6.       PlaintiffMartha Andrews also claims that as a result ofher injuries, she has suffered

the following damages:

                a. Plaintiff has incurred in the past, and may incur in the future, substantial

                     medical expenses;
            Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 3 of 6




                b. Plaintiffhas suffered in the past, and may suffer in the future, substantial pain,

                     suffering, embarrassment, and inconvenience:

                c. Plaintiff has sustained in the past, and may sustain in the future, wage loss and

                     loss ofeaming capacity;

                d. Plaintiff has sustained in the past, and may sustain in the future, loss of certain

                     pleasures oflife;

                e. Plaintiffhas sustained disfigurement; and

                f.   Plaintiff has sustained loss of consortium.

       7.       Per the Complaint, Plaintiff Martha Andrews seek an award of compensatory

damages and punitive damages.

       8.       Per the Complaint, Plaintiff Leonard Scott Andrews alleges that he suffered

numerous injuries as a result ofthe accident, including but not limited to the following:

                a. Fracture at the base ofthe third metacarpal;

                b. Upper chest pain;

                c. Facial abrasions;

                d. Hamstring pain; and

                e. Tinnitus.

       9.       Plaintiff Leonard Scott Andrews also claims that as a result ofhis injuries, he has

suffered the following damages:

                a. Plaintiff has incurred in the past, and may incur in the future, substantial

                     medical expenses;

                b. Plaintiffhas suffered in the past, and may suffer in the future, substantial pain,

                     suffering, embarrassment, and inconvenience;
          Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 4 of 6




                c. Plaintiffhas sustained in the past, and may sustain in the future, wage loss and

                    loss ofeaming capacity;

                d. Plaintiff has sustained in the past, and may sustain in the future, loss of certain

                    pleasures oflife; and

                e. Plaintiff has sustained loss of consortium.

        10.     Per the Complaint, PlaintiffLeonard Scott Andrews seek an award ofcompensatory

damages and punitive damages.

        11.     The above-captioned action, pending in the Court of Common Pleas of Allegheny

County, Pennsylvania is within thejurisdiction ofthe United States District Court for the Westem

District of Pennsylvania.

        12.    The United States District Court for the Westem District of Pennsylvania has

original jurisdiction over this action pursuant to 28 U.S.C. § 1332, inasmuch as the amount in

controversary exceeds the sum of $75,000.00, exclusive of interest and costs, and is between

citizens ofdifferent states.

        13.    This action is removable from the Court ofCommon Pleas ofAllegheny County,

Pennsylvania pursuant to the provisions of28 U.S.C.§ 1441, et seq.

        14.    Concurrent with the filing of this Notice of Removal, Defendants have filed a

Notice ofFiling ofNotice ofRemoval withthe Department ofCourt Records ofAllegheny County,

Pennsylvania, advising that they have removed this action to the United States District Court for

the Westem District ofPennsylvania.

        15.    In filing this Notice ofRemoval, Defendants do not waive any affirmative defenses

they may assert in this action.
         Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 5 of 6




       WHEREFORE, Defendants D2 Logistics, Inc. and Dwaine Gibson respectfully request

that this Court enter an Order removing this matter from the Court ofCommon Pleas ofAllegheny

County, Pennsylvania to the United States District for the Westem District ofPennsylvania.

JURY TRIAL DEMANDED



                                            PION, NERONE, GIRMAN,
                                            WINSLOW & SMITH, P.C.


                                                   By /s/ Paul A. Custer
                                                          Paul A. Custer, Esquire

                                                   420 Ft. Duquesne Blvd.
                                                   1500 One Gateway Center
                                                   Pittsburgh, PA 15222
                                                   412-281-2288

                                                   Counsel for Defendants
         Case 2:21-cv-00611-NBF Document 1 Filed 05/07/21 Page 6 of 6




                                CERTIFICATE OF SERVICE


       I, Paul A. Custer, Esquire, hereby certify that a true and correct copy of the foregoing

NOTICE OF REMOVAL was served upon counsel ofrecord via U.S. Mail, First Class, postage

paid and/or via electronic mail this 7th day ofMay, 2021, as follows:

Scott D. Glassmith, Esquire
Gismondi & Associates, P.C.
310 Grant Street, Suite 700
Pittsburgh, PA 15219
sdg(%gislaw.cQm
Counselfor Plaintiffs


                                                    PION, NERONE, GIRMAN,
                                                    WINSLOW & SMITH, P.C.



                                                    By /s/ Paul A. Custer
                                                           Paul A. Custer, Esquire
                                                           Counsel for Defendants
